Citation Nr: 0428381	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  01-00 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, currently manifested by residuals of a total left 
hip replacement.  

2.  Entitlement to service connection for a right hip 
disorder, currently manifested by residuals of a total right 
hip replacement.  

3.  Entitlement to service connection for a back disability, 
currently manifested by degenerative disc disease and lumbar 
spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from May 1946 to 
November 1947.  His Separation Qualification Record (WD AGO 
Form 100) shows that he served with the 376th Parachute Field 
Artillery Battalion, 82nd Airborne Division, and his Enlisted 
Record and Report of Separation (WD AGO 53) shows that he was 
awarded the Parachutists Badge.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The veteran filed a notice of disagreement with 
that rating decision in February 2000.  After receiving a 
statement of the case in April 2000, the veteran perfected 
his appeal to the Board by timely filing a substantive appeal 
in January 2001.  


FINDINGS OF FACT

1.  A left hip disability was not present in service or for 
many years thereafter, and residuals of a total left hip 
replacement are not shown to be related to service.  

2.  A right hip disability was not present in service or for 
many years thereafter, and residuals of a total right hip 
replacement are not shown to be related to service.  

3.  A back disability was not present in service or for many 
years thereafter, and degenerative disc disease, lumbar 
spondylosis, and spinal canal stenosis are not shown to be 
related to service.  


CONCLUSIONS OF LAW

1.  A left hip disability, including residuals of a left hip 
replacement, was not incurred in or aggravated by military 
service, nor may one be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).  

2.  A right hip disability, including residuals of a right 
hip replacement, was not incurred in or aggravated by 
military service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2003).  

3.  A back disability, including degenerative disc disease, 
lumbar spondylosis, and spinal canal stenosis, was not 
incurred in or aggravated by military service, nor may one be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R.§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The April 2000 statement of the case, along with the March 
2003 and July 2004 supplemental statements of the case, 
advised the veteran of the laws and regulations pertaining to 
his claims of entitlement to service connection for disorders 
of the right hip, left hip and back.  Those documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial of his claims.  He was 
specifically informed that service connection was being 
denied because the evidence did not show that he had left 
hip, right hip, or back disability that was related to 
service.  The statement of the case and the supplemental 
statements of the case made it clear to the veteran that in 
order to prevail on his service connection claims, he needed 
to present medical evidence establishing that each of the 
disabilities was related to service.  The RO sent a letter to 
the veteran dated in March 2003 that informed him as to what 
action he needed to take and what action the RO would take on 
his claims.  Accordingly, the requirements regarding the duty 
to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's, which sequence of 
events was found to constitute error in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
the Board notes that following the March 2003 letter to the 
veteran that informed him of the VCAA, including the 
requirements of establishing entitlement to service 
connection for left hip, right hip, and back disabilities, 
and his and VA's responsibilities in the claims process, his 
claims were subsequently reviewed and an analysis of their 
merits accomplished as described in the March 2004 and July 
2004 supplement statements of the case.  The veteran was then 
given another opportunity to submit additional evidence or 
argument.  Neither the veteran or his representative 
submitted any additional evidence, or identified any source 
from whom records could be obtained.  Under these 
circumstances, the Board considers the lack of notice prior 
to the initial decision by the RO in this case, was not 
prejudicial to the veteran.  

Further, although the notice letter that was provided to the 
veteran does not explicitly advise him he should provide any 
evidence he possesses that pertains to the claims, the Board 
finds that the veteran was otherwise fully notified of the 
need to do that.  This was accomplished in the March 2004 and 
July 2004 supplemental statements of the case.  

Regarding the duty to assist, the veteran's service medical 
records have been associated with the claims file, together 
with recent medical records reflecting his current bilateral 
hip and back disabilities.  Additionally, he was scheduled 
for a VA orthopedic examination in July 2004 for the purpose 
of ascertaining whether his right hip, left hip, or back 
disability was related to service.  However, he elected not 
to report for that examination.  Under these circumstances, 
it is apparent that no additional evidentiary development is 
warranted since the file contains the medical records from 
service and comprehensive information regarding his left hip, 
right hip, and back disabilities.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration under VCAA, 
poses no prejudice to the veteran.  Bernard, 4 Vet. App. 384; 
VAOPGCPREC 16-92.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence or lay evidence in certain circumstances of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson, 12 Vet. 
App. 247; see also Pond, 12 Vet App. 341.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Hip Disability

The veteran contends that he sustained trauma to his lower 
extremities from parachute jumps he made in service which 
resulted in hip disability that eventually required a total 
hip replacement.  

Service medical records do not reveal any complaint, 
treatment, or finding of a hip disability.  His November 1947 
separation examination report noted that there were no 
musculoskeletal defects.  

Private medical records, dated from 1974 to 2002, revealed 
that when he was seen in April 1974, the veteran reported 
that he had served as a paratrooper in service without injury 
or problems.  An April 1981 record noted that X-rays of the 
hips showed bilateral hip disease with marked narrowing and 
some coxa magna, and that the veteran had marked restriction 
of motion in both hips.  In the early 1980's, the veteran was 
diagnosed with degenerative arthritis of both hips and 
underwent hip replacement.  A revision of the total left hip 
replacement was performed in January 1992.  A notation of 
degenerative arthritis of the hips was reported in November 
2000.  

Pursuant to his claim, the veteran was scheduled for a VA 
orthopedic examination in July 2004 for the purpose of 
determining if he currently had hip disability that was 
related to service.  He notified the RO in a July 2004 letter 
that he would not report for the examination because he felt 
he had submitted sufficient evidence to establish entitlement 
to his claim, and because it was difficult for him to travel.  

In the present case, the private medical records submitted by 
the veteran show that he currently has residuals of hip 
replacement.  Thus, the first element of a service connection 
claim has been satisfied.  However, the remaining 
requirements have not been met, precluding a grant of service 
connection.  

The service medical records do not show any complaint, 
treatment, or finding of  hip disability.  Rather, the 
medical evidence presented shows that the initial clinical 
manifestation of hip disability was in the 1980's, more than 
30 years after service.  Furthermore, the veteran has not 
presented any competent medical evidence relating his 
residuals of hip replacement to his military service.  The 
only evidence submitted by him as to the etiology of his hip 
disability consists of his claim that he sustained hip trauma 
in service as a result of parachute jumps, which ultimately 
necessitated hip replacement.  However, as a layperson with 
no medical training or expertise, the contentions by the 
veteran do not constitute competent medical evidence.  The 
veteran has not shown or claimed that he is a medical expert, 
capable of rendering medical opinions.  Therefore, his 
opinion is insufficient to demonstrate that he has hip 
disability that is related to military service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Based on the foregoing, the 
preponderance of the evidence is against service connection 
for hip disability, currently manifested by residuals of hip 
replacement.  

In conclusion, the evidence of record does not reveal the 
existence of hip disability in service or within the first 
year thereafter, and there is no competent medical evidence 
indicating a causal relationship of the veteran's military 
duties to his residuals of hip replacement.  Thus, the Board 
finds that the preponderance of the evidence is against his 
claim of entitlement to service connection for right and left 
hip disability, currently manifested by residuals of hip 
replacement.  Consequently, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


II.  A Back Disability

The veteran maintains that the multiple parachute jumps he 
made in service caused trauma to his back that resulted in 
his currently diagnosed degenerative disc disease, lumbar 
spondylosis, and spinal canal stenosis.  

Service medical records do not reveal any complaint, 
treatment, or finding of a back disability.  His November 
1947 separation examination report noted that there were no 
musculoskeletal defects.  

The private medical records show that when the veteran was 
seen in 1974, he indicated that he had experienced a long 
history of mild, annoying back discomfort, for which he had 
used a bed board for ten to twenty years.  He related that he 
had been quite active in amateur athletics and had not 
experienced radiating discomfort or severe pain until 
November 1973, when, following his return from a track meet 
in Germany, he noticed increasing low back discomfort and 
subsequently left leg paresthesias.  He told the physician 
that he had served as a paratrooper in service without injury 
or problems.  The impression was disc syndrome at L5-S1 and 
possibly at L4-5.  A lumbar myelogram in May 1974 revealed a 
defect on the left at L4-5 that was considered compatible 
with a herniated nucleus, and chemonucleolysis was undertaken 
at L4-5 and L5-S1 in May 1974.  A 1981 record indicated that 
the 1974 chemonucleolysis had provided excellent relief, but 
that he subsequently developed stiffness in the gluteal area 
with radiation into the anterolateral aspect of both thighs.  
An MRI of the lumbar spine in February 1994, for evaluation 
of spinal canal stenosis, revealed disc desiccation at all 
levels.  A September 1998 MRI showed interval progression of 
degenerative disc disease and diffuse lumbar spondylosis; 
interval development of an S-shaped scoliosis and some degree 
of bilateral neural foraminal compromise- more prominent at 
the L3-4 level on the left; mild, acquired, central spinal 
canal stenosis at L2-3, L3-4, and L4-5; and no evidence of 
disc herniation.  Spinal stenosis was diagnosed in November 
2000.  

As noted above, the veteran was scheduled for a VA orthopedic 
examination in July 2004 for the purpose of determining if he 
currently had a back disorder that was related to service.  
However, he notified the RO in a July 2004 letter that he 
would not report for the examination because he felt he had 
submitted sufficient evidence to establish entitlement to his 
claim, and because it was difficult for him to travel.  

In the present case, the private medical records submitted by 
the veteran show that he currently has back disability, 
currently identified as degenerative disc disease, lumbar 
spondylosis, and spinal canal stenosis.  Any such back 
impairment, however, had its initial clinical manifestation 
in 1974, more than 25 years after service.  Even considering 
the veteran's reported history of long-standing back 
discomfort, he indicated a 10 to 20 year time frame, which 
still placed it five years after service.  Furthermore, the 
veteran has not presented any competent medical evidence 
relating his current degenerative disc disease, lumbar 
spondylosis, and spinal canal stenosis to his military 
service.  The only evidence submitted by him as to the 
etiology of his back disability consists of his claim that he 
sustained back trauma in service as a result of parachute 
jumps, which led to his current back disability.  As stated 
above, as a layperson with no medical training or expertise, 
the contentions by the veteran do not constitute competent 
medical evidence.  Therefore, his opinion is insufficient to 
demonstrate that he has back disability that is related to 
military service.  Grottveit, 5 Vet. App. 91, 93; Espiritu, 2 
Vet. App. 492.  Based on the foregoing, the preponderance of 
the evidence is against service connection for a back 
disability, currently manifested by degenerative disc 
disease, lumbar spondylosis, and spinal canal stenosis.  

In conclusion, the evidence of record did not reveal the 
existence of back disability in service or within the first 
year after service, nor is there competent medical evidence 
indicating a causal relationship of the veteran's military 
duties to his degenerative disc disease, lumbar spondylosis, 
and spinal canal stenosis.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disability, 
currently manifested by degenerative disc disease, lumbar 
spondylosis, and spinal canal stenosis.  Consequently, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49, 54-56.  


ORDER

Service connection for a left hip disability, currently 
manifested by residuals of a total left hip replacement, is 
denied.  

Service connection for a right hip disability, currently 
manifested by residuals of a total right hip replacement, is 
denied

Service connection for a back disability, currently 
manifested by degenerative disc disease and lumbar 
spondylosis, is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



